The following' opinion on motion for rehearing was filed September 27, 1919. Rehearing denied.
Per Curiam.
A motion for rehearing has been filed, pointing ont that under section 4951, Rev. St. 1913, the sewer system provided for therein could only be constructed “without cost to the city.” The reference to this section in the opinion is erroneous. But the power to gutter and otherwise improve the streets is given by sections 4816, 4908, and power to construct a system of sewerage and to borrow money for that purpose, pledging the credit of the city, is conferred by section 4956. It was under the latter section that the proceedings of the city of Kearney were conducted.
, The motion for rehearing is
Overruled.